Title: General Orders, 16 June 1779
From: Washington, George
To: 


        
          
            Head-Quarters Smith’s Tavern [N.Y.] Wednesday June 16th 1779.
            Parole East-Greenwich—C. Signs Eastham. Enfield—
          
          Major Archibald Anderson is appointed Brigade Major to the 1st Maryland Brigade and is to be obeyed and respected accordingly.
          The Light-Companies as they are to be ready to embody on the shortest notice, are to be excused from all duties except camp and quarter guards.
          The General officers are desired to meet at Genl Putnam’s quarters tomorrow morning nine ô clock.
        
        
          After Orders June 16th—
          General Woodford’s brigade to march tomorrow morning 8 ôClock furnished with four days provision to relieve the 2nd Pennsylvania brigade at the Forest of Deane.
          One of the largest battalions on the new formation from each division to march tomorrow morning seven ô clock to West-Point furnished with two days provision—They take their Arms and Packs, only, with them.
        
      